              Case 2:20-cr-00170-RSM Document 14 Filed 03/26/21 Page 1 of 2




 1                                                 CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   No. CR20-170RSM
 8                                                )
                    Plaintiff,                    )   ORDER GRANTING SECOND
 9                                                )   UNOPPOSED MOTION TO
               v.                                 )   CONTINUE TRIAL AND EXTEND
10                                                )   PRETRIAL MOTIONS DEADLINE
     JONSHE L. GILBERT,                           )
11                                                )
                    Defendant.                    )
12                                                )
13          THE COURT has considered the stipulated motion of the parties to continue the

14   trial date and pretrial motions deadline and finds that:

15          (a) taking into account the exercise of due diligence, a failure to grant a

16   continuance in this case would deny counsel for the defendant the reasonable time

17   necessary for effective preparation due to counsel’s need for more time to review and

18   synthesize discovery, conduct investigation, perform legal research, draft motions, and

19   consult with and advise Mr. Gilbert. The Court notes that current conditions due to the

20   COVID-19 pandemic render each of the above-listed tasks more time-consuming. 18

21   U.S.C. § 3161(h)(7)(B)(iv); and

22          (b) a failure to grant such a continuance in this proceeding would likely result in

23   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

24          (c) the additional time requested is a reasonable period of delay, as the defendant

25   has requested more time to prepare for trial, to investigate the matter, to gather evidence

26   material to the defense, and to consider possible defenses; and


      ORDER GRANTING SECOND UNOPPOSED                             FEDERAL PUBLIC DEFENDER
      MOTION TO CONTINUE TRIAL AND EXTEND                            1601 Fifth Avenue, Suite 700
      PRETRIAL MOTIONS DEADLINE                                        Seattle, Washington 98101
      (USA v. Jonshe Gilbert; CR20-170RSM) - 1                                    (206) 553-1100
               Case 2:20-cr-00170-RSM Document 14 Filed 03/26/21 Page 2 of 2




 1           (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4           (e) the additional time requested between the current trial date of March 29,
 5   2021 and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8           (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10           IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to July 19, 2021, and that pretrial motions shall be filed no later than June 17,
12   2021.
13           DONE this 26th day of March, 2021.
14
15                                               A
                                                 RICARDO S. MARTINEZ
16                                               CHIEF UNITED STATES DISTRICT
                                                 JUDGE
17
18
     Presented by:
19
     s/ Vanessa Pai-Thompson
20
     Assistant Federal Public Defender
21   Attorney for Jonshe Gilbert

22
23
24
25
26

      ORDER GRANTING SECOND UNOPPOSED                               FEDERAL PUBLIC DEFENDER
      MOTION TO CONTINUE TRIAL AND EXTEND                              1601 Fifth Avenue, Suite 700
      PRETRIAL MOTIONS DEADLINE                                          Seattle, Washington 98101
      (USA v. Jonshe Gilbert; CR20-170RSM) - 2                                      (206) 553-1100
